Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rouwet (Pub. No. US 2016/0139944) in view of Cardona (Pub. No. US 2013/0086582).
Claim 1, Rouwet teaches “a virtual machine live migration method, in a process of live migration of a target virtual machine, obtaining pre-recorded storage location information corresponding to target service configuration information (i.e. memory of accelerator as further evidenced below), wherein the target service configuration information is used by a target virtual acceleration component corresponding to the target virtual machine to perform service processing ([0024] To provide additional context for selected example embodiments of the present disclosure, reference is now made to FIG. 3 which illustrates a simplified block diagram of the functional operation of a VM migration application 300 to collect hardware context information for use in performing virtual machine migration at a source machine. As illustrated, the VM migration application 300 includes normal application processing steps 305 to migrate a virtual machine, including a pre-migration trigger step started by the VM host 301 at block 310 to send a migration trigger which is received at the VM application 302 at block 312. [0018] While virtual machines have conventionally been implemented entirely in software, there are certain computationally-intensive applications or operations (e.g., encryption, packet processing acceleration, etc.) which require substantial processing time when executed wholly in software with a conventional virtual machine approach. In such situations, speed may be improved by offloading such applications/operations to a dedicated hardware device or circuit which can evaluate the application/operation more quickly. For example, each server 101, 111 may include one or more dedicated hardware devices 106, 116 and associated HW driver software 105, 115 that is connected to, or included in, the computer processor hardware resources of the VM host 102, 112.); reading the target service configuration information in a storage location corresponding to the storage location information ([0026] At block 320, the retrieved hardware context state information 321 may be processed when the HW driver software component 303 executes code at the CPU to format and store the retrieved hardware context state information in memory in an architecture-neutral format. Through an iterative process at block 320, the VM migration application 300 may sequentially cycle through a list of each dedicated hardware device 304 that is registered with the migrating VM to enable orderly machine migration for each dedicated hardware device(s) 304 so that all context state information relevant to the VM application function is stored, preferably in an architecture neutral format.); and sending the target service configuration information to a destination server ([0028] On the source-side server (e.g., 101), the source hypervisor controls the VM migration process to transfer software context state information for the VM being migrated along with hardware context state information (i.e. “target service configuration information”) for the associated dedicated hardware device(s) 304 being migrated. )”.
However, Rouwet may not explicitly teach the memory location is pre-recorded. 
Cardona teaches “ ([0038] In order to migrate virtual machine 135, hardware state data 152 must also be migrated. Hardware state data 152, however, is partially or completely opaque to device driver 140 and virtual machine 135. As such, migration agent 160 indicates to source network adapter 150 (through device driver 140, hypervisor 145, or other driving agent) to extract hardware state data 152. Source network adapter 150 quiesces I/O and memory activity to avoid state changes or corruption during the extraction process, and copies hardware state data 152 via device driver 140 to shared memory 142 at a specified memory block starting address. The memory block starting address may be negotiated as part of its initialization or provided as a parameter in the extraction command to source network adapter 150)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cardona with the teachings of Rouwet in order to provide a system that teaches utilizing memory locations. The motivation for applying Cardona teaching with Rouwet teaching is to provide a system that allows for management of VM data during migration. Rouwet, Cardona are analogous art directed towards VM migration. Together Rouwet, Cardona teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cardona with the teachings of Rouwet by known methods and gained expected results. 
Claim 4, Rouwet teaches “the method according to claim 1, wherein the sending the target service configuration information to a destination server comprises: sending the target service configuration information and the storage location information to the destination server ([0026] At block 320, the retrieved hardware context state information 321 may be processed when the HW driver software component 303 executes code at the CPU to format and store the retrieved hardware context state information in memory in an architecture-neutral format. Through an iterative process at block 320, the VM migration application 300 may sequentially cycle through a list of each dedicated hardware device 304 that is registered with the migrating VM to enable orderly machine migration for each dedicated hardware device(s) 304 so that all context state information relevant to the VM application function is stored, preferably in an architecture neutral format.)”.
Claim 6, the combination teaches the claim, wherein Rouwet teaches “a virtual machine live migration method comprising, receiving, in a process of live migration of a target virtual machine, target service configuration information sent by a source server, wherein the target service configuration information is used by a target virtual acceleration component corresponding to the target virtual machine to perform service processing; and storing the target service configuration information ([0024] To provide additional context for selected example embodiments of the present disclosure, reference is now made to FIG. 3 which illustrates a simplified block diagram of the functional operation of a VM migration application 300 to collect hardware context information for use in performing virtual machine migration at a source machine. As illustrated, the VM migration application 300 includes normal application processing steps 305 to migrate a virtual machine, including a pre-migration trigger step started by the VM host 301 at block 310 to send a migration trigger which is received at the VM application 302 at block 312. [0018] While virtual machines have conventionally been implemented entirely in software, there are certain computationally-intensive applications or operations (e.g., encryption, packet processing acceleration, etc.) which require substantial processing time when executed wholly in software with a conventional virtual machine approach. In such situations, speed may be improved by offloading such applications/operations to a dedicated hardware device or circuit which can evaluate the application/operation more quickly. For example, each server 101, 111 may include one or more dedicated hardware devices 106, 116 and associated HW driver software 105, 115 that is connected to, or included in, the computer processor hardware resources of the VM host 102, 112.)”.
Claim 8, “a source server comprising a processor and a transmitter, wherein the processor is configured to: in a process of live migration of a target virtual machine, obtain pre-recorded storage location information corresponding to target service configuration information from the memory, wherein the target service configuration information is used by a target virtual acceleration component corresponding to the target virtual machine to perform service processing; and read the target service configuration information in a storage location corresponding to the storage location information; and the transmitter is configured to send the target service configuration information to a destination server” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, “the source server according to claim 8, wherein the transmitter is configured to:
send the target service configuration information and the storage location information to the destination server” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 12, “the source server according to claim 8, wherein the processor is configured to: when virtual machine memory data of the target virtual machine is being read, read the target service configuration information in the storage location corresponding to the storage location information; and the transmitter is configured to: when the virtual machine memory data 1s being sent to the destination server, send the target service configuration information to the destination server” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 13, “a destination server, comprising a processor and a receiver, wherein the receiver is configured to: in a process of live migration of a target virtual machine, receive target service configuration information sent by a source server, wherein the target service configuration information is used by a target virtual acceleration component corresponding to the target virtual machine to perform service processing; and the processor is configured to store the target service configuration information in the memory” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 2, 5, 7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rouwet (Pub. No. US 2016/0139944) in view of Cardona (Pub. No. US 2013/0086582) in further view of Mohan (Pub. No. US 2018/0232254)
Claim 2, the combination may not explicitly teach the limitation.
Mohan teaches “the method according to claim 1, wherein before the obtaining pre-recorded storage location information corresponding to target service configuration information, the method further comprises: when the target service configuration information is configured for the target virtual acceleration component, determining storage location information that is used to store the target service configuration information and that is in the target virtual acceleration component; and recording the storage location information ([0024] The migration tool 145 also generates the accelerator state 155 that represents the values of various memory elements in the accelerator 120 at a particular time. As described in more detail below, the FPGA 115 includes hardware elements that permit the migration tool 145 to stop the accelerator 120 by stopping a clock for the accelerator 120. Even though the accelerator 120 is stopped, the migration tool 145 can access an I/O interface in the FPGA 115 and retrieve the values of memory elements (e.g., registers and flip flops) in the accelerator 120. Using these values, the data center 100 can initialize an accelerator in the destination host 160 to the same state as the accelerator 120. Thus, if the accelerator 120 is performing a task for the VM 130, an accelerator in the destination host 160 can be initialized to the same state as accelerator 120 so that the task does not need to be restarted. [Fig. 1])”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mohan with the teachings of Rouwet, Cardona in order to provide a system that teaches utilizing memory locations. The motivation for applying Mohan teaching with Rouwet, Cardona teaching is to provide a system that allows for management of VM data during migration. Rouwet, Cardona, Mohan are analogous art directed towards VM migration. Together Rouwet, Cardona, Mohan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mohan with the teachings of Rouwet, Cardona by known methods and gained expected results. 
Claim 5, the combination may not explicitly teach the limitation.
Mohan teaches “the method according to claim 1, wherein the reading the target service configuration information in a storage location corresponding to the storage location information comprises: when virtual machine memory data of the target virtual machine is being read, reading the target service configuration information in the storage location corresponding to the storage location information; and the sending the target service configuration information to a destination server comprises: when the virtual machine memory data is being sent to the destination server, sending the target service configuration information to the destination server ([0028] FIG. 2 is a flowchart of a method 200 for saving the state of an accelerator in a FPGA, according to an example. The method 200 begins at block 205 where a host receives an instruction to migrate a VM currently executing on the host. In one embodiment, the instruction is transmitted by a central controller in a data center. For example, the current host may not have sufficient hardware to execute the VM. In response, the central controller migrates the VM to a host that has sufficient available processing power or memory to execute the VM. Alternatively, the central controller may need to perform maintenance on the current host (e.g., update the firmware or replace a faulty hardware component) but before doing so, migrates the VM (or VMs) currently executing on the host to a different host using the techniques described below.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mohan with the teachings of Rouwet, Cardona in order to provide a system that teaches utilizing memory locations. The motivation for applying Mohan teaching with Rouwet, Cardona teaching is to provide a system that allows for management of VM data during migration. Rouwet, Cardona, Mohan are analogous art directed towards VM migration. Together Rouwet, Cardona, Mohan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mohan with the teachings of Rouwet, Cardona by known methods and gained expected results. 
Claim 7, the combination may not explicitly teach the limitation.
Mohan teaches “The method according to claim 6, wherein the receiving, in a process of live migration of a target virtual machine, target service configuration information sent by a source server comprises: in the process of the live migration of the target virtual machine, receiving the target service configuration information and storage location information that are sent by the source server, wherein the storage location information is location information corresponding to a storage location of the target service configuration information; and the storing the target service configuration information comprises: storing the target service configuration information in a storage location corresponding to the storage location information in a destination server ([0047] Block 435 may be performed when the FPGA on the candidate host has the same type of accelerator operating, or when the FPGA has a different type of accelerator or no configured accelerator. As an example of the former, the destination FPGA may be different type of FPGA than the current FPGA, but both FPGAs may have the same type of accelerator (e.g., both have a graphics accelerator). In this case, the migration tool still maps the values in the accelerator state to the programmable logic in the FPGA on the candidate host since accelerator may be configured differently in the destination FPGA. If the destination FPGA has a different type of accelerator than the current FPGA (or no accelerator), the migration tool maps the values at block 435 and uses that mapping to configure a new accelerator and initialize that accelerator into the saved accelerator state.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mohan with the teachings of Rouwet, Cardona in order to provide a system that teaches utilizing memory locations. The motivation for applying Mohan teaching with Rouwet, Cardona teaching is to provide a system that allows for management of VM data during migration. Rouwet, Cardona, Mohan are analogous art directed towards VM migration. Together Rouwet, Cardona, Mohan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mohan with the teachings of Rouwet, Cardona by known methods and gained expected results. 
Claim 9, “the source server according to claim 8, wherein the processor is further configured to: when the target service configuration information is configured for the target virtual acceleration component, determine storage location information that is used to store the target service configuration information and that is in the target virtual acceleration component; and
record the storage location information” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 14, “the destination server according to claim 13, wherein the receiver is configured to: in the process of the live migration of the target virtual machine, receive the target service
configuration information and storage location information that are sent by the source server, wherein the storage location information is location information corresponding to a storage location of the target service configuration information; and the processor is configured to: store the target service configuration information in a storage location corresponding to the storage location information in the destination server” is similar to claim 7 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199